Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of D.W.C., a Child                     Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 10-C-
No. 06-13-00045-CV                                     1122-202).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MAY 15, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk